Citation Nr: 1739451	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a disability manifested by cramping in the arms and legs.  

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.  

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.  

5.  Entitlement to an initial compensable disability rating for a residual scar, status-post heart surgery.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee and Columbia, South Carolina. 

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

When this case was most recently before the Board in July 2016, several of the above-noted issues were remanded for further development.  The case has now been returned for additional appellate review.


REMAND

In August 2010, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a Board hearing at a local VA office before a Veterans Law Judge.  Thereafter, in December 2011, the Veteran submitted a second VA Form 9, wherein he clearly indicated he did not wish to attend a Board hearing.  At the time of the Board's July 2016 decision, the Veteran had not expressed any further desire to attend a Board hearing, and as such, the Board determined the Veteran's prior request had been withdrawn.  However, since the Board's July 2016 decision, the RO issued a statement of the case (SOC) as to the issues of entitlement to service connection for left lower extremity peripheral neuropathy, and entitlement to an increased rating for diabetes mellitus.  Following the November 2016 SOC, the Veteran submitted a timely VA Form 9.  In his November 2016 VA Form 9 the Veteran again requested a hearing at the local VA office.  Thereafter, in March 2017 the Veteran submitted another VA Form 9 wherein he stated he would like to attend a hearing by way of videoconference.  

In this case, the Veteran has unequivocally expressed his desire to have the hearing rescheduled.  Further, as additional issues have been added to the Veteran's pending appeal, and the Veteran has not yet been afforded a hearing with respect to his previously pending appeals, good cause exists to schedule the Veteran's requested appeal.  The Veteran has not yet been rescheduled for his requested hearing.  As the RO schedules Board video hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.








The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




